DETAILED ACTION
Applicant's amendments and remarks, filed 8/29/22, are fully acknowledged by the Examiner. Currently, claims 1, 6, 8, 10-13 and 7 are pending with claims 1 and 11 amended. Applicant’s amendment to claims 1 and 11 have overcome the previously filed 35 USC 112(b).  The following is a complete response to the 8/29/22 communication.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/22 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 10-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2014/0163543) in view Lalonde (US 2017/0290618).
Regarding claim 1, Allison teaches a control apparatus for an ablation catheter system for performing an ablation procedure on target cardiac tissue of a patient (par. [0001]), the control apparatus comprising a timing system including an automated timer configured to receive, from a user (par. [0083]), a first time setting defining a first duration of a post-isolation phase of an ablation phase of the ablation procedure (par. [0057] timing setting based on a time to blanching at condition B with a duration of 30 seconds as in 155 in Fig. 7), and a second time setting defining a second duration of the post- isolation phase of the ablation phase of the ablation procedure (second time setting of condition D stopping at 30 seconds as in 157 and 150), wherein the ablation phase is defined by a start of a delivery of ablation energy and an end the delivery of ablation energy (time setting as part of the start to end of ablation), and wherein the automated timer automatically switches from the first time setting to the second time setting if an actual detected blanching has not occurred prior to a blanch setting (if no blanch by 30 seconds, increase power until blanching or 60 seconds).Allison is not explicit regarding the post-isolation phase of the ablation phase is a portion of the ablation phase following an actual detected time to isolation (TTI), but teaches conditions after a time to blanching (Fig. 7, conditions B-E).However, Lalonde teaches additional treatment in addition to a time to isolation to promote cell death (par. [0033]).It would have been obvious to one of ordinary skill in the art to modify Allison such that the target is time to isolation rather than blanching, especially given that blanching of Allison is an indicator of ablation as is the time to isolation.
Regarding claim 6, Allison teaches wherein the automated timer is further configured to receive a maximum period of time the ablation phase can continue without reaching the TTI (60 seconds as in 154).
Regarding claim 8, Allison teaches wherein the at first and second time settings each further define a maximum period of time the ablation phase can continue after reaching the TTI (par. [0057] maximum duration of 30 seconds for the first setting condition B and the second setting condition D).
Regarding claim 10, Allison teaches a timing activator configured to start the automated timer at the start of ablation and to stop the automated timer at the end of ablation (Fig. 7, element 105).
Regarding claim 11, Allison teaches an ablation catheter system for performing an ablation procedure on target cardiac tissue of a patient, the ablation catheter system comprising:
an ablation catheter (as in Fig. 6):
a control system comprising:
a controller configured to control an ablation phase of the ablation procedure (136 as in par. [0050] and Fig. 6), wherein the ablation phase is defined by a start of ablation and an end of ablation (blanch time); and a timing system including an automated timer configured to receive, from a user (par. [0083]), a first time setting defining a first duration of a post-isolation phase of an ablation phase of the cardiac ablation procedure (par. [0057] timing setting based on a time to blanching at condition D with a duration of 30 seconds as in 157 in Fig. 7), and a second time setting defining a second duration of a post-isolation phase of the ablation phase of the ablation procedure (second time setting of condition B stopping at 30 seconds as in 157 and 150), wherein the ablation phase is defined by a start of a delivery of ablation energy and an end of the delivery of ablation energy (time setting as part of the start to end of ablation), wherein the first time setting is shorter than the second time setting (condition D for a duration of 30 seconds minus blanch at 20-30 seconds compared to condition B with a duration of 30 seconds minus blanch at <20 seconds), and wherein the automated timer automatically switches from the first time setting to the second time setting if an actual detected TTI has not occurred prior to a TTI setting (if no blanch by 30 seconds, increase power until blanching or 60 seconds); and a graphical display electrically coupled to the timing system (137), wherein a user can input the at least one time setting via the graphical display (par. [0051]).Allison is not explicit regarding the post-isolation phase of the ablation phase is a portion of the ablation phase following an actual detected time to isolation (TTI), but teaches conditions after a time to blanching (Fig. 7, conditions B-E).However, Lalonde teaches additional treatment in addition to a time to isolation to promote cell death (par. [0033]).It would have been obvious to one of ordinary skill in the art to modify Allison such that the target is time to isolation rather than blanching, especially given that blanching of Allison is an indicator of ablation as is the time to isolation.
Regarding claim 12, Allison teaches wherein the graphical display is further configured to receive a TTI input from the user upon the user determining that the TTI has occurred (display monitor 137, receives input as in par. [(0051]).
Regarding claim 13, Allison teaches further comprising at least one sensor providing an output signal (camera as in par. [0052]), and wherein the controller is configured to automatically determine whether the TTI has been reached based at least in part on the output signal (at least par. [0053)]).
Regarding claim 17, Allison teaches a timing activator configured to start the automated timer at the start of ablation and to stop the automated timer at the end of ablation (par. [0057] starting timer).
Response to Arguments
Applicant’s arguments, see the remarks, filed 8/29/22, with respect to the rejection(s) of claim(s) (1, 6, 8, 10-13, and 17 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Allison under a new interpretation, and Lalonde as a secondary rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794